Citation Nr: 1713339	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-47 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to April 12, 2006 for the grant of permanent incapacity for self-support for the appellant.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel








INTRODUCTION

The Veteran had active service from January 1946 to December 1948.  He died in 1996 and the appellant is the Veteran's surviving child.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that established permanent incapacity for self-support for the appellant effective April 12, 2006.

When this case was before the Board in July 2016, it was remanded for a new hearing because good cause was shown.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in this case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On March 9, 2017, the Board received notification from the appellant that she was unable to attend the hearing scheduled on March 6, 2017 because she was in the hospital sick with influenza.  She requested that a new hearing be scheduled.  A hearing will be rescheduled if good cause is shown.  38 C.F.R. § 20.702 (d) (2016).  In this case, the appellant has shown good cause to reschedule the hearing.

Therefore, in order to ensure full compliance with due process requirements, the case is remanded for the RO to schedule a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference Board hearing.  The RO should notify the appellant of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) and should associate a copy of such notice in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




